     Case 2:19-cr-00282-RGK Document 55 Filed 09/06/19 Page 1 of 3 Page ID #:226



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   ROGER A. HSIEH (Cal. Bar No. 294195)
     Assistant United States Attorneys
 5   Major Frauds Section
          1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4849/0600
          Facsimile: (213) 894-6269
 8        E-mail:    eddie.jauregui@usdoj.gov
                     roger.hsieh@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                  No. CR 19-282-RGK-GJS
13
               Plaintiff,                       [PROPOSED] ORDER
14
                     v.
15
     ZHONGTIAN LIU ET AL.,
16
               Defendants.
17

18

19        Having reviewed the government’s Motion for Certification of
20   Facts and Issuance of an Order to Show Cause (“Motion”) and the
21   evidence submitted in connection with the Motion [Dkt. No. 52], and
22   having presided over the proceedings in this matter on August 26,
23   2019, the COURT HEREBY FINDS AND CERTIFIES the following facts:
24        1.    Defendants Perfectus Aluminium Inc., also known as
25   “Perfectus Aluminum Inc.,” Perfectus Aluminum Acquisitions, LLC,
26   Scuderia Development, LLC, 1001 Doubleday, LLC, Von Karman-Main
27   Street, LLC, and 10681 Production Avenue, LLC (“defendants”) were
28
                                            1
     Case 2:19-cr-00282-RGK Document 55 Filed 09/06/19 Page 2 of 3 Page ID #:227



 1   properly served under Federal Rule of Criminal Procedure 4 with

 2   summonses to appear before the United States District Court to answer

 3   to an Indictment on August 26, 2019, at 2:00 p.m. at the United

 4   States Courthouse at 255 E. Temple Street, Los Angeles, California,

 5   90012.    The summonses were served on defendants via certified mail to

 6   the defendants’ registered agents for service of process, or in the

 7   case of Scuderia Development, LLC, to an officer, between August 3,

 8   2019, and August 6, 2019.

 9        2.    An attorney claiming to represent these defendants, Robert

10   Ruyak of the Ruyak Cherian firm, stated that he was aware of the

11   August 26, 2019, appearance date but that his clients, the “US

12   entities,” had “made quite clear” to him that neither he nor his firm

13   had “been retained . . . to enter an appearance and attend on Monday

14   [August 26, 2019].”

15        3.    None of the aforementioned defendants appeared for their

16   initial appearances at the Roybal Federal Building, 255 East Temple

17   Street, Los Angeles, California, in Courtroom 341, on August 26,

18   2019, at 2:00 p.m., notwithstanding the summonses to appear in that

19   place and on that date and time.

20        Accordingly, and based on the foregoing facts, the COURT HEREBY

21   CERTIFIES that the government has established a prima facie case of

22   contempt by defendants Perfectus Aluminium Inc., also known as

23   “Perfectus Aluminum Inc.,” Perfectus Aluminum Acquisitions, LLC,

24   Scuderia Development, LLC, 1001 Doubleday, LLC, Von Karman-Main

25   Street, LLC, and 10681 Production Avenue, LLC.

26        Further, the Court ORDERS that defendants Perfectus Aluminium

27   Inc., also known as “Perfectus Aluminum Inc.,” Perfectus Aluminum

28   Acquisitions, LLC, Scuderia Development, LLC, 1001 Doubleday, LLC,
     Case 2:19-cr-00282-RGK Document 55 Filed 09/06/19 Page 3 of 3 Page ID #:228



 1   Von Karman-Main Street, LLC, and 10681 Production Avenue, LLC each is

 2   ordered to show cause in writing, why they should not be adjudged in

 3   contempt by reason of the facts so certified, by 12:00 P.M. on

 4   Wednesday, September 11, 2019.      Further, the defendants shall appear

 5   before the Hon. R. Gary Klausner, at 10:00 A.M. on Thursday,

 6   September 12, 2019, for a show cause hearing.

 7        IT IS SO ORDERED.

 8

 9
     9/6/2019
10   DATE                                   GAIL J. STANDISH
                                            UNITED STATES MAGISTRATE JUDGE
11
     Presented by:
12
          /s/
13   EDDIE A. JAUREGUI
     Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
